Title: To George Washington from Colonel Clement Biddle, 16 September 1777
From: Biddle, Clement
To: Washington, George



Valley Forge [Pa.] Tuesday Eveng 9 ’OClock 16 Septemr 1777
Sir

I removed the Baggage to Howells Tavern 4½ miles from the Warren Tavern & there waited for orders but before any came by a direct Line part of the Artillery of the Park under Lt Colonel Strobach came on that road without knowing which rout to pursue but an Express arriving a few minutes after from Colo: Lutterloh D. Q. M. G. with a Verbal Order from him to send the Provisions & Rum for the different Divisions to the Yellow Springs & having sent back on the road which lead there, found that Genl Potters Baggage coming that road would interfere with the Rum & Provisions so that they could not possibly come a nearer Rout than this & Colo. Mifflin who came with Orders from your Excellency having gone to put the Park Artillery in the road by Rowlands Mill to the Yellow Springs by the best rout with a Guide, We orderd the Baggage as well as the Provisions & Rum by this rout to the Bull Tavern & at Starrs Farm two miles from thence (4 from here) to take the left hand road, (6 miles to the Yellow Spring) the front of the Waggons who have passed this near an hour having Orders to halt at the Bull Tavern till the Rear come up & the whole move forward till I can seperate the provisions & Rum to send to the Army which should be

done with the utmost dispatch but I beg leave to request your Orders if there is Occasion to Josh Starrs at the fork of the road turning from the Reading Road to the Yellow Spring where the Baggage will halt, beyond.
I have stopd at this place (sending a Good Guide & Conductor with the Waggons to the Bull Tavern where I shall soon overtake them) to examine the state of the Stores at this place & I inclose to your Excellency an Estimate hastily taken from the Gentleman in Charge of them which he says may be incorrect—I have desired him to procure Boats & Teams to hawl them to the landing (not 400 yards from the Stores) & as he complains that his hands have all been taken from him who did this Business I have taken the Liberty to assure him that any persons employd in that Service should be exempted from Militia Duty while engaged therein.
You will pardon me for requesting your Instructions relative to the Baggage while I continue with it as I may err from want of Information but my Desire to do the best for the Service I beg leave to assure you of & that I am with the greatest respect your mo. Obed. & very humble serv.

Clement Biddle


An Express from Philada just arriving I have sent my Express to Conduct him to your Excellency—9’OClock.

